Citation Nr: 1432965	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1979 to August 1979 and from June 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of entitlement to a TDIU was previously before the Board in May 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration. 


FINDING OF FACT

The Veteran's service-connected disabilities alone do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specially, an April 2009 letter, sent prior to the initial unfavorable RO decision in June 2009, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In light of the above, the Board finds there has been compliance with the duty to notify in this case.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and post-service VA and private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, identified private treatment records, VA treatment records, and lay statements have been obtained.  Pursuant to the May 2012 remand, the Veteran's Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  

As it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the record, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  

The Veteran has been afforded VA examinations, which have yielded findings relevant to his TDIU claim.  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the pertinent regulatory provisions.  Therefore, these examinations are collectively adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, while mindful the Veteran has not been afforded a VA examination that addresses all of the disabilities for which he has been awarded VA benefits, the Board observes that the duty to assist does "not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Merits of the Appeal

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is not warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Even when the percentage requirements under 38 C.F.R. § 4.16(a) are not satisfied, a total disability evaluation may still be assigned on an extraschedular basis.  Indeed, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this case, the record reflects that, from January 7, 2009, to June 30, 2010, the Veteran was in receipt of the following ratings for his service-connected disabilities: degenerative disc disease, lumbar spine at 40 percent, left knee at 10 percent, left hand at 10 percent, ulnar nerve of left hand at 10 percent, left lower extremity radiculopathy at 0 percent and right lower extremity radiculopathy at 20 percent for a combined evaluation of 70 percent.  As such, he met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  However, at all other times during the appeal, the Veteran did not satisfy these criteria.  Therefore, the Board will analyze his TDIU claim under the schedular provisions for the applicable time period, while considering whether referral for an extraschedular TDIU rating during the other stages of the appeal is warranted.  

The Veteran possesses a high school diploma but no college experience.  The Veteran has noted that he is trained in construction with abilities in plumbing, electrical, and general construction.  

The record shows that the Veteran last worked as a pipefitter in May 2007.  He also claims to have worked in a series of jobs as a plumber, the last of which he quit in April 2007 to have knee surgery.  At the informal conference in October 2009, the Veteran stated that he has not worked since Spring 2007.

The Veteran was afforded VA examinations in May 2009 and November 2009.  At the May 2009 examination, the Veteran rated his back pain at 4-5/10.  The pain is aggravated by movement.  The Veteran reported being able to sit at his computer for up to one hour at a time before needing to stretch.  Further, he reported being able to remove snow, mow the lawn in small areas, and participate in wood working for four hours.  Based on the Veteran's report of his symptoms, the VA examiner concluded that sedentary employment should be possible.  The VA examination report and medical opinion provided in November 2009 states that in regards to labor intensive employment requiring bending, lifting, and carrying it is likely that the Veteran would have a great deal of difficulty due to his service-connected lumbosacral spine condition.  However, the examiner further noted that "[i]n regards to sedentary employment activities, given reasonable accommodation for changes in position and break time he likely would not be precluded from...office work or clerical positions."

Tellingly, the Veteran has not submitted any medical opinion evidence to rebut the VA examiners' employability findings.  Moreover, there is no other competent evidence of record that contradicts the VA examiners' determinations, which is predicated not only on a clinical examination but also on a review of the entire claims file.  As such, that determination effectively signals an understanding of the salient facts of record, thereby providing an adequate evidentiary foundation upon which the Board may base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board acknowledges the Veteran's representative's assertion that the Veteran is not trained to perform sedentary work.  However, from the record it does not appear that the Veteran is incapable of receiving such training and learning how to work in a sedentary occupation.  Furthermore, the Veteran has not submitted evidence to refute the findings of the VA examiners.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

Absent any evidence to the contrary, the Board finds the reports of those VA examiners to be both competent and credible and, thus, entitled to significant evidentiary weight.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  

The record thereafter reflects that the Veteran began receiving disability benefits from the SSA beginning December 24, 2011.  See March 9, 2012, Social Security Disability Determination.  Notwithstanding the SSA's determination, however, the Board observes that such a decision is not neither dispositive nor altogether binding on VA since the agencies have different disability criteria.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the Board considers it significant that the Veteran's SSA disability award was predicated not only on his service-connected disabilities but, also on diagnoses of right shoulder, and mental health disorders with alcohol abuse for which VA benefits have not been established.  See March 9, 2012, Social Security Disability Determination.  

The Veteran was awarded SSA disability benefits from December 24, 2011, based on service-connected disabilities, non service-connected disabilities, and age-related factors, the latter two of which are not for consideration in determining eligibility for TDIU.  SSA examination records reveal that the Veteran has the residual functional capacity to perform work ranging between light and sedentary levels.  The Veteran was found to be able to lift and carry up to 10 pounds frequently and 20 pounds occasionally; sit for 6 hours and stand and/or walk for 6 hours.  It is noted that the Veteran requires the opportunity to alternate between sitting and standing at will.  

Having thus summarized the pertinent evidence of record, the Board finds that VA examination reports, and the other evidence of record, collectively support a denial of the benefits sought on appeal.

During the appeal period from January 7, 2009 to June 30, 2010, evidence shows the Veteran was able to secure and follow substantially gainful employment.  Notably, both VA examinations occurred during this appeal period.  The November 2009 and May 2009 examiners, noted that sedentary employment with reasonable accommodations would not preclude employment.  As discussed above, the Board finds the VA examinations probative.  Thus, the Board finds that the totality of the record does not support a finding of schedular TDIU entitlement from January 7, 2009 to June 30, 2010.  38 C.F.R. § 4.16(a).

During all other times during the appeal, the Veteran has not met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because his combined evaluation is less than 70 percent.  The VA examiners found while the Veteran is currently unemployed, his inability to work was not solely due to his service-connected disabilities.  Furthermore, the RO referred the case to VA Compensation Services for consideration of an extraschedular TDIU rating and the TDIU was denied in February 2013.  The Board finds the record does not warrant referral for an additional time. 

The Board acknowledges that the Veteran himself asserts that his service-connected disabilities are productive of total occupational impairment.  However, the Board considers the VA examiners' findings and the other evidence of record to collectively weigh against the Veteran's assertions in this regard.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  

Accordingly, the preponderance of the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  As such, the Board concludes that the facts of record-most notably, the SSA determinations, VA medical opinion, and statement from the Veteran, summarized above-fail to show that TDIU is warranted, and the benefits sought on appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


